Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 20220000688 A1 to Klein (“Klein”).


Regarding claim 1, Klein teaches a robot (fig. 1) comprising: a main body (see fig. 1) which is provided with a traveling wheel (12) and in 5which an opening portion is defined in a top surface thereof (see fig. 1); a seat (36; figs. 3, 4, 6, 8; ¶0043) configured to cover the opening portion at an upper side of the opening portion; an elevation mechanism (actuator 72) disposed within the main body, the elevation mechanism being configured to elevate the seat with 10respect to the main body (¶¶0027, 0036, 0047; note also ¶¶0001); and a gap cover configured to be elevated together with the seat, the gap cover being configured to cover a gap between the seat and the main body, wherein the seat comprises: 15a seat base (34; ¶0014), to which the gap cover is connected and which is inserted into the opening portion; and a seat pad (as illustrated in fig. 8) configured to cover the seat base at an upper side of the seat base, the seat pad being disposed above the main body (as illustrated in figs. 1, 3, 4, 5, 8).

Regarding claim 2, Klein’s teaching, wherein the gap cover moves forward and backward with respect to the seat base (as illustrated in figs. 1 – 8).

Regarding claim 3, Klein’s teaching, further comprising a 5spring configured to press the gap cover forward with respect to the seat base (refer to claim 2).

Regarding claim 18, Klein teaches a robot comprising: a housing (figs. 1. 3, 4, 5, 8) which is provided with a traveling wheel (12) and in 20which an opening portion is defined in a top surface thereof; 9819DSG152US02a battery (abstract; ¶¶0013, 0027, 0031) mounting body which is disposed within the housing and on which a battery is mounted (¶0029 at least); a seat (36) configured to cover the opening portion at an upper side of the opening portion; 5a plurality of actuators (72) which are embedded in the housing and are respectively disposed on both sides of the battery mounting body, the plurality of actuators being configured to elevate the seat body (¶¶0027, 0036, 0047; note also ¶¶0001); and a gap cover configured to be elevated together with the seat, 10the gap cover being configured to cover a gap between the seat and the housing (as illustrated in figs. 1, 3, 4, 5, 8).  

Regarding claim 19, Klein teaches a robot comprising: a main body (figs. 1, 3 – 5, 8 at least) which is provided with a traveling wheel (12) and in 15which an opening portion is defined in a top surface thereof; a seat (36) configured to cover the opening portion at an upper side of the opening portion; an elevation mechanism (72) disposed within the main body, the elevation mechanism being configured to elevate the seat with 20respect to the main body (¶¶0027, 0036, 0047; note also ¶¶0001);9919DSG152US02 a gap cover which is elevated together with the seat and moves forward and backward with respect to the seat (see figs. 1, 3 – 5, 8), the gap cover being configured to cover a gap between the seat and the main body; and  5a spring configured to press the gap cover forward with respect to the seat (as illustrated in figs. 1, 3, 4, 5, 8).

Allowable Subject Matter
Claims 4 – 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the prior art of record support the mechanical aspect of the above claims in the context of a robot on which as person is capable of being seated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663